Title: To George Washington from Major General Alexander McDougall, 3 April 1778
From: McDougall, Alexander
To: Washington, George



Sir,
Fish Kill [N.Y.] 3d April 1778.

I had the Honor to address you a few days since by General Knox; in which I informed your Excellency of the deranged State of this department. Since that I have received your favors of the 25th and 27th ultimo. The necessary orders are given at the Ferries, to the drivers of Catle and Stores for the Grand Army, to Cross the Deleware at East Town. And your orders respecting the recruits of the Corps from the Eastern States, in your Army, will be Strickly attended to. A spy that left Newyork the 26th ultimo, Sent in by Governor Clinton informed me, that the reinforcement Sent to General Howe from New-york Consisted of two Brittish and Two Tory regiments. That before the orders for this reinforcement, the Enemy in Newyork were preparing for an

Expedition up the North river; and had Framed & embarked Ten Block Houses to Secure their camp, or to take post on the river. But that the call for Succors from New-york, had delayed the opperation for a Fortnight, when He was to join them. what credit is to be given to his relation depends on the Governor’s knowledge of him; which I expect to be advised of to day. If they are in Force, this is the most eligible Season for the enemy to keep open the Navigation of the river. your orders to get the works in a Condition to resist a Sudden insult of the Enemy, is carrying into execution with our utmost exertion. But the Stores at Fish Kill greatly embarass me; Some of them will always be wanted. And such is the State of the Public Catle and Forage, that I shall meet with the utmost difficulty in removing those Stores to a place of Safety; or to bring such as may be wanted from it. The constant passing & repassing of Teams with Stores for the Army, and private purposes on the roads in this neighbour hood, and the great number of Horses brought in last Atumn by the Connecticut Militia have consumed so much of the Forage that its extreamly difficult to procure forage on any Terms. This is greatly increased by the want of money, in the Quarter master and Forage department In Short Sir, there are So many Debts due from the Public of So long standing in almost every department, Especially those I have mentiond that the Continent is in bad Credit, which great embarass the Public Service. The Strength of General Parsons Brigade by the last return fit for duty, is but 402, the rest are unfit and 336 on Forlough, the reason assigned for this extraordinary number being out, is their Having been lately out of the small Pox. Col. Putnam’s regiment arrived here the 31st Ultimo, it is about 300 Strong. The regiment of Col. Nixon is below at Harrisons purchase; but it must be ordered up; Col. Dubois’s is much mutilated by the Storm of the Forts; and the most of them in the small Pox. This is the True State of my stength; which is painful to relate, to your Excellency, already too much burdened with momentary concerns; but Necessisty obliges me to do it, in my own Justification, should any misfortune Happen to the Post. To add to the Catalogue of embarassments, the Small Pox is general in this Quarter that I fear the Militia of Connecticut will come to my assistance, with great reluctance if they come at all. But it is my duty & inclination to make the best of those difficulties. As I write this in extreme haste, I beg your Excellency to View it with a Candid Eye. I have the Honor to be, Your Humble Servant.
